t c memo united_states tax_court mary k heckaman petitioner v commissioner of internal revenue respondent docket no filed date john j wernet for petitioner angela j kennedy for respondent memorandum opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure after a concession by respondent ’ the issue for decision is whether certain payments ' respondent concedes that petitioner is entitled toa continued received by petitioner are includable in her gross_income as alimony under sec_71 we hold that they are background this case was submitted fully stipulated under rule and the facts stipulated are so found petitioner resided in chicago illinois at the time that her petition was filed with the court petitioner and her ex-husband james d heckaman mr heckaman were separated on date petitioner and mr heckaman filed for divorce in the whitley circuit_court of whitley county indiana the divorce court later that year petitioner has not resided in the same household as mr heckaman since their separation petitioner was divorced in in date the divorce court issued its findings_of_fact and conclusions of law for preliminary orders the provisional order in the divorce proceeding involving petitioner and mr heckaman the provisional order provided as follows maintenance and indebtedness petitioner is entitled to receive maintenance during the pendency of this action retroactive to the date of the filing of ‘ continued dependency_exemption for her daughter rebecca heckaman except as otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar the petition for dissolution of marriage the court finds that mr heckaman has paid dollar_figure per month through the date of the hearing in this matter and that he 1s current in his maintenance and support obligation through date the court further determines that beginning date through the pendency of this action or until the marital residence is sold whichever first occurs that mr heckaman shall pay an amount of maintenance in the sum of dollar_figure per week mr heckaman shall maintain in full force and effect the medical insurance for the family all life_insurance and disability insurance for himself and the family automobile and home insurance for the family pending further order of the court the court will defer until final hearing the ultimate responsibility for said expenses mr heckaman shall reimburse petitioner for all sums advanced by her for her ivy tech tuition books and fees dating from her enrollment in january reimbursement to petitioner shall occur for all sums presently due and owing within days of this order mr heckaman shall reimburse petitioner within days for all subsequent ivy tech expenses the provisional order did not indicate how the payments made pursuant to it should be treated for tax purposes or whether the payments would terminate at petitioner’s death as required by the provisional order mr heckaman made a total_payment of dollar_figure to petitioner during the year in issue as follows maintenance payments in the amount of dollar_figure premiums for a life_insurance_policy owned by petitioner in the amount of dollar_figure and reimbursement for petitioner’s fall semester educational expenses in the amount of dollar_figure on her separate_return petitioner did not include in her gross_income any amount as alimony or separate_maintenance payments in the notice_of_deficiency respondent determined that petitioner was required to report as gross_income pursuant to sec_71 the total_payment of dollar_figure that she received from mr heckaman during discussion sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments see also sec_61 sec_71 defines alimony or separate_maintenance payments as follows in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if the payments received by petitioner meet the four enumerated criteria they will be considered alimony and includable in petitioner’s income there appears to be no dispute between the parties concerning the requirements of sec_71 a b and c as pertinent to our discussion a divorce decree constitutes a divorce_or_separation_instrument see sec_71 a and the parties do not dispute that the provisional order of the divorce court constitutes a separation instrument on the other hand the parties dispute whether the requirement of sec_71 d has been satisfied the history of sec_71 d establishes that it was enacted to distinguish alimony deductible by the payor and includable in the payee’s gross_income from payments in the nature of property_settlements which are nondeductible by the payor and excludable from the payee’s gross_income in congress revised sec_71 in an attempt to minimize the differences in federal tax consequences created by differences in state laws and to establish an objective and uniform federal standard as to what constitutes alimony see sec_422 of the deficit_reduction_act_of_1984 dra publaw_98_369 98_stat_795 see also h rept part wherein the house ways_and_means_committee articulated the purpose of the amendment as follows the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements and to prevent the deduction of large one-time lump-sum property_settlements in order to prevent the deduction of amounts which are in effect transfers of property unrelated to the support needs of the recipient the bill provides that a payment qualifies as alimony only if the payor has no liability to make any such payment for any period following the death of the payee spouse dra amended sec_71 to its present form except that under sec_71 d as amended by dra there was also a parenthetical requirement that in order for payments to constitute alimony the divorce_or_separation_instrument state that there is no liability on the payor spouse to make the payments after the death of the payee spouse however under as amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 sec_71 d provided as follows d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse and the divorce or continued the statutory law of most states alimony terminates at the death of the payee spouse unless the separation agreement or the divorce decree provides to the contrary therefore in congress struck the parenthetical under sec_71 d that provided for alimony treatment only if the divorce_or_separation_instrument stated that there is no liability on behalf of the payor spouse to make the payments after the death of the payee spouse see sec b of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 but even after the amendment if an obligation to make payments survives the death of the payee spouse under either the terms of the divorce decree or state law then such payments will not be considered alimony thus the amendment injected state law into the sec_71 inquiry because in order to distinguish alimony from property settlement it may sometimes become necessary to consider state law to decide whether an obligation to make support payments survives the death of the payee spouse the issue before us is whether the payments petitioner received pursuant to the provisional order were for her support thus constituting alimony or in the nature of a property settlement and therefore excludable from her gross_income continued separation instrument states that there is no such liability specifically we must decide whether under the terms of the provisional order mr heckaman would have been liable for payment of the amounts in issue in the event of petitioner’s death because the divorce court’s provisional order fails to address termination of payments in the event of petitioner’s death we must refer to indiana state law see 309_us_78 81_tc_614 affd per curiam without published opinion 829_f2d_39 cir we begin with the operative indiana statute ind code sec to pursuant to which the divorce court issued the provisional order as pertinent here ind code sec to a provides that in any pending divorce proceeding either party may make a motion for inter alia temporary maintenance in turn ind code sec to d provides that the court may issue an order for temporary maintenance or support in such amounts and on such terms as may seem just and proper finally ind code sec to f provides as follows the issuance of a provisional order shall be without prejudice to the rights of the parties or the child as adjudicated at the final hearing in the proceeding its terms may be revoked or modified prior to final decree on a showing of the facts appropriate to revocation or modification and it shall terminate when the final decree is entered subject_to right of appeal or when the petition for dissolution or legal_separation is dismissed emphasis added indiana statutory law does not specifically speak as to whether temporary maintenance shall terminate upon the death of the payee spouse however in an indiana divorce proceeding any cause of action terminates with the death of either spouse see hilton v shafford n e 2d ind ct app stoup v stoup n ebe 2d ind ct app as does a provisional order issued in such a proceeding see johnson v johnson n e 2d ind ct app fitzgerald v travelers ins co n e 2d ind ct app which holds unlike a final dissolution where all of the rights and interest of the parties have been fully adjudicated prior to the issuance of the decree a provisional order is only designed to maintain the status quo of the parties and is not intended to be an ultimate determination of property rights pursuant to statute the provisional order terminates when the petition for dissolution of marriage is dismissed when a party dies prior to a grant of dissolution the cause of action also dies divorce proceedings terminate entirely with the death of one of the parties we hold that when the payor spouse died the cause of action for dissolution of marriage died as did the provisional order citations omitted petitioner contends that indiana law is ambiguous as to whether payments provided for pursuant to a provisional order survive the payee’s death in this regard she refers us to state ex rel paxton v porter superior court n be 2d ind wherein the indiana supreme court held that there are certain exceptions to the general_rule that divorce proceedings -- - terminate in their entirety upon the death of one of the parties petitioner compares state ex rel paxton v porter superior court supra to fitzgerald v travelers ins co supra and concludes that because fitzgerald does not contemplate an exception to the general_rule of termination upon death the two cases are in conflict we disagree as respondent correctly points out both of the foregoing cases have as their foundation the general_rule that a divorce proceeding terminates when a party to such proceeding dies but state ex rel paxton v porter superior court supra simply creates a narrow exception to such rule state ex rel paxton v porter superior court supra drew a distinction between the underlying divorce proceeding and the award of fees the case held that the award of attorneys fees is not related to the merits of the action and does not strictly speaking form a part of the judgment or decree in the cause the court then concluded that a taxpayer could be obligated for his or her spouse’s attorney’s fees even after the death of the spouse a recent indiana case johnson v johnson supra reiterated the general_rule that all causes of action in a divorce proceeding in indiana terminate on the death of one of the parties specifically johnson v johnson supra considered the indiana supreme court’s decision in ex rel paxton v porter superior court supra and concluded that under indiana law only three narrow exceptions exist to the general_rule that all divorce proceedings terminate on the death of one of the parties none of those exceptions are present in petitioner’s case it follows therefore that the provisional order here in issue would have ceased to have any effect in the event of petitioner’s death and that mr heckaman’s obligation to make any payments pursuant to it would have necessarily terminated further what is most pertinent to our inquiry is that under indiana law a provisional order is simply for the purpose of maintenance and is distinct from a property settlement numerous indiana cases have held that maintenance is for the purpose of supporting the receiving spouse see thatcher v thatcher n e 2d ind ct app hicks v fielman n e 2d ind ct app wendorf v wendorf n e 2d ind ct app it follows that maintenance the only other mechanism for transferring money has no purpose other than the support of the receiving spouse hicks v fielman supra pincite fitzgerald v travelers ins co supra pincite states unlike a final decree which is entered after either a full hearing on all of the issues or after negotiation and agreement by the parties a provisional order is only designed to maintain the status quo of the parties i1 c f thus a final decree divides the parties’ property whereas a provisional order does not and in johnson v johnson supra pincite the indiana court_of_appeals stated as follows we believe that the legislature did not intend for trial courts to retain jurisdiction over dissolution actions following the death of one of the parties for the purpose of resolving property matters between the parties and their successors in interest the property settlement is part and parcel of a final decree of dissolution once the marriage is ended by the death of one of the parties before the judgment is rendered no final decree can be attained without a final decree there can be no property settlement x citation omitted therefore it follows that any obligation for support of the payee spouse ceases with the death of such spouse thus we think that an indiana court would hold that mr heckaman’s obligation to make the payments here in issue would have ceased in the event of petitioner’s death because petitioner would not have required any maintenance after her death or required tuition or life_insurance premium reimbursement with respect to any period after her death the payments therefore are taxable to petitioner pursuant to sec_71 to reflect our disposition of the disputed issue as well as respondent’s concession decision will be entered under rule
